DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “means for monitoring one or more operative parameters of the beverage dispensing machine” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “means for monitoring” (Claim 4 at lines 1-2) is interpreted as “sensors” (para.0040 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 16 recites “the piezoelectric electrovalve is positioned upstream of the brewing chamber” at lines 1-2. However, claim 1 recites “said electrovalve being 
 	Claim 21 recites “the piezoelectric valve is operative during a stand-by of the dispensing machine when no beverage is being prepared to enable cleaning of a shutter member of the piezoelectric valve and of related seat elements” at lines 1-3. It is unclear as to how the piezoelectric valve enable cleaning of a shutter member and seat elements? Currently, there is insufficient information in regards to the underline limitation. Examiner suggest to amend the above claim limitation to “the piezoelectric valve is operative during a stand-by of the dispensing machine when no beverage is being prepared to enable cleaning of a shutter member of the piezoelectric valve and of related seat elements by imparting vibrations to the shutter member that move the shutter member within the related seat to create friction between an end of the shutter and the related seat that results in detachment of residues left by dispensed beverages”.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216).
	Regarding claim 1, Wong discloses “a beverage dispensing machine” (abstract and fig.1) comprising “a brewing chamber” (10), “at least one electro valve” (19) controllable to adjust beverage flow rate exiting “said brewing chamber” (10), “a control unit” (18), and at least one sensor (col.2 at lines 36-45, i.e., a water level sensor in the vessel. Please noted that the sensor is at downstream of the water heater 22 where the fluid flow from the heater 22 to the brewing chamber) to measure at least one of parameter of flow downstream of “a water heater” (22) to provide feedback control of “said electrovalve” (19), said electrovalve (19) being electrically controlled by said control unit (18) to obstruct a discharge outlet (an end opening of 17) of said brewing chamber (10) to “a desired extent to adjust the beverage flow rate exiting the brewing chamber” (the electrovavle can be turn on and off to provide flow and during the opening and closing of valve the fluid).
 	Wong is silent regarding said electrode valve being at least partially to a desired extend to adjust beverage flow rate.
 	 Miller teaches “said electrode valve being at least partially to a desired extend to adjust beverage flow rate” (Claim 7, i.e., said controller is a programmed microprocessor … controlling said flow rate control valve to reduce the water flow rate to a sufficiently low value. This suggest that the valve is capable of adjusting partially obstruct of the valve in order to reduce the water flow rate). Wong teaches a coffee making machine. Miller teaches a coffee maker assembly. These references are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Miller, by replacing Wong’s valve with Miller’s valve, in order to precisely control the flow rate so that the amount of dispensing coffee or fluid can be precisely controlled based on user preference. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of precisely adjusting desired amount of flow rate and thus the amount of coffee can be precisely dispensed out of the device to user’s cup based on user preference and because user may only need a small amount of coffee based on the size of cup and if flow rate too high it may not be precisely dispense into the small cup which could cause overflow of the cup. 
 	Wong is silent regarding at least one sensor include sensors to measure at least one of flow rate, pressure and temperature of flow downstream of a water heater.
Bicht teaches “at least one sensor include sensors to measure at least one of flow rate, pressure and temperature of flow downstream of a water heater” (para.0034, i.e., a bayonet temperature sensor 54 may be operatively associated with the bayonet 22 and para.0035, i.e., pressure sensor 56 operatively associated with the brew head 20. The sensors 54, 56 are at flow downstream of a water heater 40). Wong teaches coffee making machine having electrovalve controlled by the controller. Bicht teaches espresso machine having sensors for the brewing chamber. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Bicht, by adding Bicht’s sensors (54 and 56) to Wong’s device and modify Wong’s brew chamber according to Bicht’s brew chamber configuration, to provide better brew beverage extraction process and feedback to operate at a level sufficient to achieve a satisfactory brew pressure and temperature throughout the extraction process. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing better brew beverage extraction process and feedback to operate at a level sufficient to achieve a satisfactory brew pressure and temperature throughout the extraction process (para.0033 and para.0035) as taught by Bicht. 
 	Regarding claim 2, modified Wong discloses “said electrovalve is provided at least at the discharge outlet (Wong, 19 has a discharge outlet) of said brewing chamber (Wong, 10).
 	Regarding claim 3, modified Wong discloses said control unit (Wong, 18) operates said electrovalve (Wong, 19), “on the basis of memorized algorithms” (Bicht, para. 0034, the temperature sensor 54 can provide data to the microprocessor which will then control heater using PID control algorithm or other control method.  Para.0035, i.e., the pressure sensor 56 may provide data to the microprocessor which will use the data to provide feedback to the pump motor operates at a level sufficient to achieve a satisfactory brew pressure throughout extraction process Please noted that the it is inherently and necessarily to have data or algorithms in order to adjust temperature and/or pressure), to adjust the pressure within the brewing chamber (Bicht, 24 pointed at the brewing chamber.  Para.0035, i.e., the pressure sensor 56 may provide data to the microprocessor which will use the data to provide feedback to the pump motor operates at a level sufficient to achieve a satisfactory brew pressure throughout extraction process).
	Regarding claim 15, modified Wong discloses “the electrovalve not only provides an on/off functioning to enable obstruction of the discharge outlet of said brewing chamber totally” (Wong, the electrovavle can be turn on and off to provide flow and during the opening and closing of valve), but provides also “for adjustable chocking of the brewing chamber exit to obstruct the outlet of said brewing chamber partially” (Miller, Miller, Claim 7, i.e., said controller is a programmed microprocessor … controlling said flow rate control valve to reduce the water flow rate to a sufficiently low value. This suggest that the valve is capable of adjusting partially obstruct of the valve in order to reduce the water flow rate).


 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216) as applied in claims 1-3 and 15 above, and further in view of Anson (US 6,164,189)
 	Regarding claim 4, modified Wong discloses all the features of claim limitations as set forth above except for means for monitoring one or more operative parameters of the beverage dispensing machine, and wherein said control unit is set to operate said electrovalve to compensate for variations of one or more of said operative parameters from an expected value, during operation of said beverage dispensing machine.
 	Anson teaches “means for monitoring one or more operative parameters of the beverage dispensing machine” (abstract and col.8 at lines 10-21 and fig.5, 140, 150 and 160), and wherein “said control unit” (80) is set to operate “said electrovalve” (30) “to compensate for variations of one or more of said operative parameters” (Examiner interpreted that to compensate for variations of one or more of said operative parameters means to consider for variations of one or more of said operative parameters. In this case the sensors sending feedback to the controller 90) from “an expected value” (abstract, a predetermine temperature is dispensed. Please noted that a predetermine temperature can be a value such as 60 degree F), during operation of said beverage dispensing machine. Wong teaches dispensing device. Anson teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Wong with Anson, by modifying Wong’s controller dispensing method according to Anson’s controller dispensing method, to prevent dispensing of water through the dispense valve before water of a selected temperature has been produced (abstract) as taught by Anson. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of preventing water dispense through the dispense valve before water of a selected temperature has been produced (abstract) as taught by Anson.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216)  as applied in claims 1-3 and 15 above, and further in view of Wettstein et al. (US 5,699,724).
 	Regarding claim 5, modified Wong discloses all the features of claim limitations as set forth above except for said electrovalve is a proportional electrovalve.
 	Wettstein teaches “said electrovalve is a proportional electrovalve” (the proportional valve 410 can be controlled by the computing unit 404 so that it is electrovalve).
 	Wong teaches coffee making machine having electrovalve controlled by the controller. Wettstein teaches a fluid flow device having an electrovalve that is capable of dispensing fluid. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Wettstein et al., by replacing modified Wong’s electrovalve with Wettstein et al.’s piezoelectric electrovalve. One skilled in the art would have found it obvious to substitute Wong with Wettstein et al. are both recognized by the art for the same purpose of control the amount of fluid flow. MPEP 2144.06.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216)  as applied in claims 1-3 and 15 above, and further in view of Davies et al. (US 2006/0261179).
 	Regarding claim 6, modified Wong discloses all the features of claim limitations as set forth above except for said electrovalve is a piezoelectric electrovalve. 
 	Davies et al. teaches “said electrovalve is a piezoelectric electrovalve” (para.0062 and fig.7, 70, 71, 72, 70a, 73 and 74). Wong teaches coffee making machine having electrovalve controlled by the controller. Davies et al. teaches a dispensing device having an electrovalve that is capable of dispensing liquid. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Davies et al., by replacing modified Wong’s electrovavle with Davies et al.’s piezoelectric electrovalve, to provide desired type of electrovalve. One skilled in the art would have found it obvious to substitute Wong with Davies et al. are both recognized by the art for the same purpose of control the amount of fluid flow. MPEP 2144.06.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216), Davies et al. (US 2006/0261179). as applied in claim 6 above, and further in view of Doglioni Majer (US 2009/0136639)
 	Regarding claim 16, modified Wong discloses the piezoelectric electrovalve.
 	Modified Wong is silent regarding the location of electrovalve is positioned upstream of the brewing chamber.
 	Doglioni Majer teaches the location of “electrovalve” (8) is positioned upstream of “the brewing chamber” (2). Wong teaches a coffee making machine having electrovalve controlled by the controller. Doglioni Majer a coffee making machine  having electrovalve controlled by the controller. It would have been obvious to one of . 


 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216)  as applied in claims 1-3 and 15 above, and further in view of Tucker (US 6964222)
 	Regarding claim 17, modified Wong discloses all the features of claim limitations as set forth above except for the control unit is configured to operate the electrovalve to compensate for at least some undesired changes of machine operative parameters, which are preset for a given beverage to be prepared, the machine operative parameters being selected from the group consisting of temperature of the water supplied to the brewing chamber, brewing time, size of coffee powder, and volume of the brewing chamber.
  	Tucker teaches “the control unit is configured to operate the electrovalve to compensate for at least some undesired changes of machine operative parameters” (col.1 at lines 44-58, i.e., a controller operates a controllable valve at bottom of the brewer basket. The controller uses sensor and operator selectable control input to controller either brew time, brew temperature or both prior to opening the valve at the bottom of the brewer basket. Col.3 at lines 1-14, i.e., control display accepts input from various sensors and monitors water height and temperature such that at the appropriate time and/or temperature, a valve 34 at the lower end of basket is opened under the control of actuator. Please noted that at least the temperature parameter can be controlled to operate the electrovalve to compensate the change of temperature), which are preset for a given beverage to be prepared, the machine operative parameters being selected from the group consisting of temperature of the water supplied to the brewing chamber, brewing time, size of coffee powder, and volume of the brewing chamber.  Wong teaches a coffee making machine having electrovalve controlled by the controller. Tucker a coffee making machine having electrovalve controlled by the controller. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Tucker, by adding Tucker’s sensor devices and program to modified Wong’s device, to provide proper or desired brewing temperature based on user preference (col.1 at lines 29-58) as taught by Tucker. 

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216)  as applied in claims 1-3 and 15 above, and further in view of Westbrook et al. (US 2002/0129712)
 	Regarding claim 18, modified Wong discloses “the control unit is configured to effect real time adjusting of the electrovalve at the exit of the brewing chamber as the beverage is being dispensed” (Wong, i.e., col.1 at lines 65-67, i.e., a manually (or automatically) controllable outlet valve 19 can be opened to allow coffee to drain into a cup or other suitable dispenser. Please noted that when in use, the valve can be open or closed so that it is considered as real time adjusting the electrovalve).

 	Westbrook et al. teaches “the control unit carries out control before each preparation of the beverage for adapting brewing pressure and time to a type of beverage selected” (para.0117, i.e., consumer may desire and select the beverage brewing system to deliver a larger volume finished beverage. Para.0049 discuss about pressure for normal operations of the beverage brewing device. Para.0052 discuss about the time for brewing beverage. Para.0130-0133 discuss about the system controller 116 controls various functions of the beverage that allows user select one or more beverage characteristics. This suggest the user can select the desired type of beverage characteristics via the control unit so that control unit carries out control before each preparation of the beverage and the control unit controls the pressure and time in order to produce beverage).  Wong teaches a coffee making machine. Tucker a coffee making machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wong with Westbrook et al., by modifying Wong’s control program according to Wesbrook et al.’s control program, to generate the desired beverage (para.0133) as taught by Wesbrook et al. 

 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6,526,872) in view of Bicht (US 2006/0037481) and Miller (US 2005/0279216)  as applied in claims 1-3 and 15 above, and further in view of Morisawa et al. (US 20050211939) 
 	Regarding claim 22, modified Wong discloses “the control unit is configured to controls the electrovavle. 
 	 Modified Wong is silent regarding controls electrovalve by adjusting an extent of a shutter of the electrovalve raising above a seat by diminishing or increasing a gap between a distal end of the shutter and the seat.
 	Morisawa et al. teaches “control electrovalve by adjusting an extent of a shutter of the electrovalve raising above a seat by diminishing or increasing a gap between a distal end of the shutter and the seat” (fig.4 shows the shutter 132a can be fully opened or partially opened  or fully closed in related to the seat. Abstract teaches the feed valve is control by current so that it is an electrovalve or solenoid valve). Wong teaches a coffee machine having an electrovalve or solenoid valve. Morisawa et al. teaches an electrovalve or solenoid valve. These references are not in the same field. However, one of the purpose of applicant’s invention is to provide eletrovalve for real-time control and adjust flow rate. Morisawa et al.’s eletrovalve is a solenoid valve actuate by current that can be controlled real-time and adjust flow rate. Both references are gear toward to solve the same problem. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Wong’s electrovalve with Morisawa et al.’s electrovalve, to provide adjustable flow rate control  and enhancing the durability of the control valve (para.0003-0007) as taught by Morisawa et al. 
 	The combination of modified Wong and Morisawa et al. would meet the claim limitation of “adjust backpressure downstream from the brewing chamber” because Wong teaches the valve for the brewing chamber and Morisawa et al. teaches a shutter of the electrovalve raising above a seat by diminishing or increasing a gap between a .



Allowable Subject Matter
	Claims 19-20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reason for Allowance
 	The following is an examiner's statement of reasons for allowance: 
 	(1)  Wong (US 6,526,872), Bicht (US 2006/0037481) and Miller (US 2005/0279216) in combination of prior art of record references neither neither discloses, or suggests, in combination with the other limitations of claims 20, 21 30 and 24.
 	Wong teaches a beverage dispensing machine having control unit for controlling electrovalve. However, Wong is silent in regards to the features of control unit commands the valve to open the exit of the brewing chamber after a second time lapse, shorter than the first time lapse and with a higher flow rate; piezoelectric valve having shutter member and seat for creating vibration to the shutter member that move the shutter member within the related seat to create friction between and end of the shutter and related seat that results in detachment of residues left by dispensed beverages; the electrovalve includes a shutter and a related seat, the electrovalve being operative in a manner such that as the control unit excites piezoelectric material of at least one of the shutter and the related seat, the piezoelectric material undergoes an expansion that is a dimension change so that an extent of opening of the electrovalve depends upon an extent of the expansion that arises in response to powering the piezoelectric material with an appropriate voltage.


Response to Arguments
 	Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. 
 	(1) The amended claim 1 “said electrovalve being electrically controlled by said control unit to obstruct a discharge outlet of said brewing chamber (2)  at least partially [[,]] to a desired extent to adjust the beverage flow rate exiting the brewing chamber” changed the scope of claim 1. 
 	(2) Applicant argues “claim is amended … at least partially to a desired extent to adjust the beverage flow rate existing the brewing chamber” on page 6 of remark.
 	In response, examiner agreed that the amended claim 1 overcome prior rejections. However, examiner found additional prior art for rejection.
 	(3) Applicant argues “Bicht does not remedy the above-mentioned deficiencies of Wong … ” on pages 7-9 of remark.
 	In response, examiner respectfully disagrees because sensors are known element for more precisely control the temperature the fluid for making beverage. Wong does not teach temperature sensor. Although the Wong’s heat temperature can be preset or adjusted. However, Wong does not teach any temperature sensor so that the temperature may not be always accurate. Bicht’s temperature sensor can be used to facilitate control fluid temperature at precise level.  


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761